         Case 1:17-cv-03814-RML Document 68 Filed 02/06/20 Page 1 of 2 PageID #: 246



                                           WCLAW OFFICES OF
                                             WILLIAM CAFARO
     William Cafaro, Esq.                          108 West 39th Street, Suite 602             Louis M. Leon, Esq.
     ADMITTED IN NY, CA, MD & TX                    New York, New York 10018                             Associate
     Email: bcafaro@cafaroesq.com                    Telephone: 212.583.7400                        ADMITTED IN NY
                                                      Facsimile: 212.583.7401            Email: lleon@cafaroesq.com
     Amit Kumar, Esq.                                   www.cafaroesq.com
     Managing Attorney                                                                       Andrew S. Buzin, Esq.
     ADMITTED IN NY & NJ                                                                               Of Counsel
     Email: akumar@cafaroesq.com                                      ADMITTED IN NY, FL & DC
____________________________________________________________________________________

                                                                      February 6, 2020

       Via Electronic Case Filing
       Hon. Robert M. Levy, U.S.M.J.
       United States District Court
       Eastern District of New York
       225 Cadman Plaza East
       Brooklyn, New York 11201

                           Re:      Cantu-Mariano v. Elite Café Inc. et al.
                                    Case No.: 1:17-cv-03814 RLM

       Your Honor:

               This firm represents the Plaintiff Gaspar Cantu-Mariano in the above-referenced wage and
       hour matter against B & I Elite Café LLC and Benjamin Haimoff (“Defendants”). We write to
       respectfully clarify a portion of the Court’s Order, dated February 6, 2020, which we believe
       incorrectly states our position on the issue of further discovery int his case.

               During today’s phone call with the Court, counsel for the parties generally outlined their
       respective positions on the usage of evidence pertaining to Defendant’s Haimoff’s whereabouts
       during the relevant time periods. Defendants’ position was that they should be allowed to rely on
       this evidence at trial or reopen discovery to permit its usage. Plaintiff’s position was that
       Defendants have waived their right to use or rely upon any discovery that was not turned over
       during the discovery period, which ended close to 1.5 years ago. Ultimately, counsel agreed to
       invest their immediate time and resources towards a settlement conference before Your Honor.

               In anticipation of a settlement conference and only for that purpose, counsel further agreed
       that Defendants would furnish Plaintiff’s counsel with certain financial records and all evidence
       regarding Mr. Haimoff’s whereabouts during the relevant time periods. The Court agreed with
       this course of action. At no point did Plaintiff consent or intend to consent to reopening formal
       discovery. Again, since learning of the alleged new evidence, our position has been (and still is)
       that Defendants have waived their right to utilize it in any way and that allowing them to do so -
       other than for settlement purposes - would greatly prejudice Plaintiff.




                                                                     1
 Case 1:17-cv-03814-RML Document 68 Filed 02/06/20 Page 2 of 2 PageID #: 247



        Our understanding of today’s phone call was that the Court would revisit the issues
concerning the new evidence/discovery, if the parties are unable to settle at the conference. We
prefer that course of action and respectfully ask the Court to revise its Order accordingly. To the
extent that the Court’s Order simply meant to allow the parties to engage in informal discovery in
anticipation of a settlement conference, without waiving their positions on any new evidence, our
request can be ignored.

                                              Respectfully Submitted,
                                              ________/s/__________
                                              Louis M. Leon, Esq.




                                                2
